Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU1639.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 2, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 12-14 and 20-31 are currently pending. Claims 12-14, 20, 22-25 and 27-31 have been amended by Applicants’ amendment filed 09-02-2021. Claims 15-19 have been canceled by Applicants’ amendment filed 09-02-2021. No claims have been added by Applicants’ amendment filed 09-02-2021.

Applicant's election of Group II without traverse, claims 12-31, directed to methods of synthesizing biopolymers, in the reply filed on December 28, 2020 was previously acknowledged.

Claims 1-11 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement is still deemed proper and is therefore made FINAL.

Please Note: Instant claims 20, 25 and 26 depend from canceled claim 18; instant claim 23 depends from canceled claim 16; and instant claim 24 depends from canceled claim 17. Thus, claims 20 and 23-26 will not be examined on the merits.

Therefore, claims 12-14, 21, 22 and 27-31 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Scott McBride on August 26, 2021, where Applicant’s proposed amendments to the claims were discussed. The Examiner questioned whether the proposed amendments to the claims could result in a non-compliant amendment because the claims as proposed appear not to be directed to the same invention as initially presented and elected.

Priority
The present application filed August 10, 2020 is a CON of US Patent Application 16/130,901, filed September 13, 2018 (now abandoned); which is a CON of PCT/US2018/50306, filed September 10, 2018; which claims priority to US Provisional Patent Application 62/556,791, filed on September 11, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
September 10, 2018, the filing date of PCT/US2018/50306. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 12 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 2, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 12-17, 21-22, 24 and 27 is withdrawn under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beattie et al. (US Patent 5,175,209, issued December 29, 1992).
Beattie et al. do not teach a fusion of a tracrRNA sequences fused to a crRNA repeat sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 12-14, 21, 22 and 27-31 is withdrawn under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992) in view of Dellinger et al. (Journal of the American Chemical Society, 2011, 133, 11540-11556).
The combined references of Beattie et al. and Dellinger et al. do not teach a tracrRNA sequence fused to a crRNA repeat sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 12-14, 21, 22 and 27-31 is withdrawn under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992) in view of Sherman et al. (US Patent Application Publication 20120141797, published June 7, 2012).
The combined references of Beattie et al. and Dellinger et al. do not teach a tracrRNA sequence fused to a crRNA repeat sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 12-14, 21, 22 and 27-31 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 is indefinite for the recitation of the term “an end” in line 5 because it is unclear whether “an end” of the synthesized fusion polynucleotides refers to a terminus of the synthesized fusion polynucleotide (e.g., the 5’ end or the 3’ end); or whether the term refers to any portion of the synthesized fusion polynucleotide located above or below the median of the synthesized fusion polynucleotide and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the terms “the method comprises” in line 2; “plurality of fusion polynucleotides” in claim 13, lines 1-4; “solid support” such as recited in line 3; “a plurality of nucleotide monomers” in line 4; “a plurality of reaction vessels” in line 4; and “plurality of gRNAs” because the method as recited in instant claim 13 is a separate and distinct method from the method as recited in instant claim 12. Instant claim 12 is directed to a method of synthesizing guide RNA, the method comprising the synthesis of “a fusion polynucleotide” from the fusion of a tracrRNA sequence to a crRNA repeat sequence; while instant claim 13 is directed to a method of claim 12, wherein “the method comprises” synthesizing a plurality of fusion polynucleotides on a solid support. Moreover, instant claim 
Claim 13 is indefinite for the recitation of the term “the plurality of nucleotides” in line 6. There is insufficient antecedent basis for the term “the plurality of nucleotides” in the claim because claim 12 recites the term “a plurality of nucleotide monomers” in line 5. The Examiner suggests that Applicant amend the claim to recite, for example, “the plurality of nucleotide monomers”.
Claim 22 is indefinite for the recitation of the term “bound to the solid support at a 3’ end of the plurality of fusion polynucleotides” in lines 3-4 because it is unclear whether the claim refers to each of the plurality of fusion polynucleotides being bound to the solid support at its 3’ end; whether the term refers to a single polynucleotide bound at its 3’ end; or whether the term refers to a plurality of fusion polynucleotides that are linked in series one to the other such that there is a single 3’ end for binding to the solid support and, thus, the metes and bounds of the claim cannot be determined.
Claims 27-31 are indefinite for the recitation of the term “gRNAs synthesized” because claim 13, lines 2-3 recites the term “synthesizing a plurality of fusion polynucleotides”, while lines 6-7 recite “to prepare a plurality of gRNAs”, wherein the gRNAs are prepared (e.g., to make ready for a specific future purpose, set up, assembled, etc.); and the fusion polynucleotides are synthesized (e.g., to combine two or more things to produce a new, more complex product), such that it is unclear whether the gRNAs are synthesized or prepared and, thus, the metes and bounds of the claim cannot be determined.
Claims 14 and 21 are indefinite insofar as it ultimately depend from claim 12.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 09-02-2021.

	The rejection of claims 12-14, 21, 22 and 27-31 is maintained under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992) in view of Collingwood et al. (US Patent Application Publication 2016177304, published June 23, 2016) as evidenced by Doudna et al. (US Patent Application Publication 2016068864, published March 10, 2016).
claims 12 (in part), 13 (in part), 14 (in part), 21, 22, 27 (in part), 29 (in part), 30 (in part) and 31 (in part), Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides, claims 12 and 13) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and gRNA, claims 12 and 13), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers, claims 12 and 13) (col 2, lines 36-42). Beattie et al. teach that the solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides, claim 22) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (interpreted as ammonium hydroxide; and cleaving from the solid support, claim 27) (col 13, lines 31-34). Beattie et al. teach that the ammonia was removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein and the dried DNA dissolved in water, and purified by electrophoresis (interpreted as drying under high vacuum) (col 17, lines 55-59). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers, claims 12 and 13) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a sequence of monomers in common, claim 14) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (interpreted as encompassing desalting; purifying; and reverse phase HPLC, claims 29-31) (col 16, lines 37-41; and Figure 9C). 
	Beattie et al. do not specifically exemplify tracrRNA sequence fused to a crRNA repeat sequence or gRNA (instant claims 12-14 and 27-31, all in part); or lyophilization (instant claim 28). 
	Regarding claims 12 (in part), 13 (in part), 14 (in part), 27 (in part), 28, 29 (in part), 30 (in part) and 31 (in part), Collingwood et al. teach length-modified and chemically-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA for interaction with Cas9 of CRIPSR systems, such that the resultant length-modified and chemically modified forms of crRNA and tracrRNA are economical to produce and can be tailored to have unique properties relevant to their biochemical and biological activity in the context of CRIPSR Cas9 endonuclease system (interpreted as crRNA; tracrRNA; and gRNA, claims 12-14 and 27-31) (Abstract). Collingwood et al. teach that bacteria comprise a CRISPR-activating RNA:trans-activating crRNA (crRNA:tracrRNA) pair or an artificial chimeric single-guide-RNA (sgRNA) to mediate double-stranded cleavage of target DNA (paragraph [0005], lines 10-13). Collingwood et al. teach that CRISPR-Cas9 system is utilized in genomic engineering as follows: a portion of the crRNA hybridizes to a target sequence, a portion of the tracrRNA hybridizes to a portion of the crRNA, and the Cas9 nuclease binds to the entire construct and directs cleavage (interpreting the tracerRNA hybridizing to crRNA as synthesizing a fused polynucleotide and preparing gRNA; interpreting Cas9 as a plurality of nucleotide monomers; and interpreting the binding Cas9 to the entire construct as subsequently polymerizing a plurality of nucleotide monomers to an end of the fusion polynucleotide, claims 12 and 13) (paragraph [0011], lines 1-5). Collingwood et al. teach that Jinek et al. extensively investigated the portions of the crRNA and tracrRNA that are required for proper functioning of the CRISPR-Cas9 system, where they devised a truncated crRNA:tracrRNA fragment that could still function in CRISPR-Cas9 wherein the crRNA was the wild-type 42 nucleotides and the tracrRNA was truncated to 75 nucleotides; as well as, developing an embodiment wherein the crRNA and tracrRNA are attached with a linker loop, forming a single guide RNA (sgRNA), which varies between 99-123 nucleotides (interpreted as synthesizing a fusion polynucleotide comprising tracrRNA and crRNA via a loop sequence; and preparing guide RNA, claims 12-14, 27 and 29-31) (paragraph [0007]). Collingwood et al. teach in Figure 2, an illustration of a 99 base artificial single-guide RNA (sgRNA) that fuses the crRNA and tracrRNA elements into a single sequence through the addition of a new hairpin loop (interpreted as a fusion polynucleotide comprising tracrRNA and crRNA via a loop sequence; and preparing gRNA, claims 12-14, 27 and 29-31) (paragraph [0023]; and Figure 2), wherein it is known that therapies based on a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotides can be stored in unit or multi-dose containers such as sealed ampules or vials, as an aqueous solution or as a lyophilized formulation for Doudna et al. (paragraph [0315]). Collingwood et al. teach the discovery of novel crRNA and tracrRNA oligonucleotide compositions that display robust activity in the Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) endonuclease system (interpreted as fusion polynucleotides; and repeat sequences, claims 12 and 13) (paragraph [0045], lines 1-5). Collingwood et al. teach that long single guides can be obtained by direct synthesis or by post-synthetic chemical conjugation of shorter strands (interpreted as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide, claims 12 and 13) (paragraph [0059], lines 21-23). Collingwood et al. teach that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases; as well as, reduce cell death and toxicity associated with immunogenic triggers (interpreting length-modified tracrRNA and 2’-OMe-modified tracrRNA monomers as adding a plurality of nucleotide monomers, claim 13) (paragraph [0060], lines 1-7 and 15-18). Collingwood et al. teach an isolated crRNA of formula (I) is designed with modifications that are empirically determined, such as depicted in Figures 7 and 10, the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides (interpreted as polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide), wherein the resultant RNAs retain robust activity in the CRISPR-Cas9 endonuclease system (interpreted as adding monomers to the end of the plurality of the fusion proteins; and interpreting a universal domain as a common sequence of monomers, claim 13) (paragraph [0063], lines 1-10). Collingwood et al. teach that pair 14A demonstrates that 11 bases at the 3’-end of the crRNA can be modified with 2’-OMe RNA and support target cleavage, such that the modified crRNA retains full activity when paired with modified tracrRNA; and that modification of 11 bases towards the 5’-end of the crRNA supports the target cleavage (pair 15A) and this modification is also functional when paired with the modified tracrRNA (pair 15L) (interpreted as polymerizing a methods to block exonuclease attack are desirable, such that options include end-modifiers such as inverted-dT or abasic groups such as dSpacer, C3 spacer (propanediol), Zen (naphthyl-azo modifier), and others, wherein placement of such end-modifying groups can eliminate the need for terminal PS internucleotide linkages (interpreted as adding monomers to the fusion polynucleotide, claim 13) (paragraph [0107]).
	Although the combined references of Beattie et al. and Collingwood et al. do not specifically exemplify lyophilizing the plurality of gRNAs synthesized, Beattie et al. do teach that polynucleotides are synthesized on a solid support, the polynucleotides are cleaved from the solid support using ammonium in water, and the ammonia is removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein it is known that therapies based on a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotides can be stored in unit or multi-dose containers such as sealed ampules or vials, as an aqueous solution or as a lyophilized formulation for reconstitution as evidenced by Doudna et al. such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the synthesized polynucleotides can be dried, including by lyophilization, and stored for later reconstitution.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Beattie et al. with the synthesis of an RNA species, gRNA, as taught by Collingwood et al., wherein one skilled in the art would have been motivated to combine the method of synthesizing a gRNA, which was known in the art before the filing of the instant invention as being part of a complex known to have great potential in gene editing. There is a reasonable expectation of success of combining Beattie et al. with Collingwood et al. because Beattie et al. was already teaching the synthesis of polynucleotides, including RNA, and further teaching that synthetic polynucleotides may be used in genome engineering procedures.

Response to Arguments
Applicant’s arguments filed September 2, 2021 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) a fusion polynucleotide comprising a tracrRNA (b) Collingwood does not teach the synthesis of a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence because Jinek et al. gRNA is synthesized via in vitro transcription in a single synthesis step, not multiple steps, wherein a plurality of monomers are subsequently polymerized to an end of the fusion polynucleotide (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a) and (b), the Examiner notes that instant claim 12 is very broadly recited, such that no particular method of synthesizing a fusion polynucleotide; method of polymerizing; method of preparing gRNA; tracrRNA sequence; crRNA sequence; plurality of nucleotide monomers; fusion polynucleotide; end of a fusion polynucleotide; amount of time between synthetic steps; and/or gRNA is recited. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet Applicant’s assertion that Collingwood et al. does not teach the recited order of steps, wherein a plurality of monomers are subsequently polymerized to an end of the fusion polynucleotide as recited in instant claim 12, is not persuasive. Beattie et al. teach the simultaneous synthesis of multiple defined-sequence biopolymers including methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and gRNA); and that process steps for synthesizing biopolymers includes solid phase synthesis, wherein each monomer is added to the end of the growing polynucleotide chain (interpreting the addition of monomers as synthesizing a polynucleotide, and as subsequently polymerizing a plurality of monomers to the end of the synthesized polynucleotide). Collingwood et al. teach that bacteria comprise a CRISPR-activating RNA:trans-activating crRNA (crRNA:tracrRNA) pair or an artificial chimeric single guide RNA (sgRNA) to mediate double-stranded cleavage of target DNA (interpreted as synthesizing a fused polynucleotide); that long single guides can be obtained by direct synthesis or by post-synthetic chemical conjugation of shorter strands (interpreted as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide); and that the CRISPR-Cas9 system is utilized as follows: a portion of the crRNA hybridizes to a target sequence, a portion of the tracrRNA hybridizes to a portion of the crRNA, and the Cas9 nuclease binds to the entire construct and directs cleavage (interpreting the tracerRNA hybridizing to crRNA as synthesizing a fused polynucleotide and preparing gRNA; interpreting Cas9 as a plurality of nucleotide monomers; and interpreting the binding Cas9 to the entire construct as subsequently polymerizing a plurality of nucleotide monomers to an end of the fusion polynucleotide). Moreover, Collingwood et al. teach length-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA; a truncated crRNA:tracrRNA fragment, wherein the crRNA and tracrRNA are attached with a linker loop, forming a single guide RNA (sgRNA) (interpreted as a fusion polynucleotide; and preparing a guide RNA); that as depicted in Figures 7 and 10, the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides (interpreted as polymerizing a plurality of nucleotide monomers to an end of a polynucleotide); that pair 14A demonstrates that bases at the 3’-end of the crRNA can be modified with 2’-OMe RNA and support target cleavage, such that the modified crRNA retains full activity when paired with modified tracrRNA, and that modification of bases towards the 5’-end of the crRNA supports the target cleavage (pair 15A), which is functional when paired with the modified tracrRNA (pair 15L) (interpreting end-modification of crRNA and/or tracrRNA as polymerizing a plurality of nucleotide monomers to an end of a polynucleotide); and that end-modifiers such as inverted-dT or abasic groups such as dSpacer, C3 spacer (propanediol), Zen (naphthyl-azo modifier) can be produced (interpreting end-modifying groups as a plurality of monomers). Assuming arguendo that the combined references of Beattie et al. and Collingwood et al. do not specifically exemplify synthesis of the fusion polynucleotide followed by polymerization of a plurality of nucleotide monomers, the Examiner contends that the recited order of steps is prima facie obvious in the absence of unexpected results. As suggested by MPEP 2144.04(IV)(C) (citing In re Burhans), there is no evidence of record that the end result of synthesizing a fusion polynucleotide, and subsequently polymerizing a plurality of nucleotide monomers to the end of the synthesized fusion polynucleotide will result in a different fusion polynucleotide structure as compared to a fusion polynucleotide obtained by polymerizing a plurality of monomers to the end of a tracrRNA sequence, or to the end of a crRNA sequence prior to synthesizing the fusion polynucleotide. Accordingly, absent evidence of new or unexpected results stemming from the particularly recited order of steps, the claimed method would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Thus, the combined references of Beattie et al. and Collingwood et al. teach all the steps of the claimed process. Moreover, the order of the steps as recited in instant claim 1 appears insufficient to distinguish over Beattie et al. and Collingwood et al.  


New Objections/Rejections
Claim Objection

Appropriate correction is required.


(2)	Claims 12-14, 21, 22 and 27-31 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

(1)	Claims 12-14, 21, 22 and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending US Patent Application No. 17/021,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/989,593; and the copending claims of US Patent Application 17/021,616 encompass a method of synthesizing RNA biopolymers including a guide RNA.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 12-14, 21, 22 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10814300. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/989,593 and the claims of US Patent No. 10814300 encompass a method of synthesizing a biopolymer including by adding monomers to the end of a polynucleotide.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “[T]he method of claim 12, wherein the method comprises synthesizing a plurality of fusion polynucleotides on a solid support, splitting the plurality of fusion polynucleotides into a plurality of reaction vessels, adding the plurality of nucleotide monomers to the plurality of reaction vessels, and polymerizing the plurality of nucleotides to an end of the plurality of fusion polynucleotides to prepare a plurality of RNAs”. Claim 13 depends from claim 12. Instant claim 12 recites (in part) “synthesizing a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; and subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide to prepare the gRNA”, such that instant claim 12 does not recite a “plurality of fusion polynucleotides”; “solid support”; “a plurality of reaction vessels”; and/or a “plurality of gRNAs”. Thus, claim 13 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 12-14 and 21 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Liras et al. (US Patent No. 10851367, issued December 1, 2020; effective filing date November 9, 2016).
Regarding claims 12-14 and 21, Liras et al. teach compounds of the Formula (A-1), (A-2), or (A-3), wherein Y is a ribonucleoprotein or an endonuclease comprising a site-directed modifying polypeptide, or Y is a site-directed modifying polypeptide, or Y is a single guide RNA sequence (sgRNA), or Y is a dual guide RNA sequence comprising a CRISPR RNA (crRNA) and a trans-activating crRNA (tracrRNA) (interpreted as synthesizing a fusion protein comprising a tracrRNA sequence fused to a crRNA sequence, claim 12) (col 2, lines 21-22; and col 3, lines 28-34). Liras et al. teach that the tracrRNA, the crRNA, or the sgRNA used herein each can be optionally independently chemically modified, wherein suitable chemical modifications include modifications to the backbone, modifications to the base, and modifications to the sugar, such that chemical modifications include use of locked nucleic acid (LNA) nucleotides; chemical modifications at the 2’-position of the ribose sugar; modification at the 4’- thio position; introduction of ribodifluorotoluyl (rF) nucleotides; and introduction of PNA or morpholino monomers (interpreting the modifications of sgRNA as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusions polynucleotide, claim 12) (col 32, lines 4-9 and 17-26). Liras et al. teach that the first element of the Cas9 ribonucleoprotein comprises a dual guide RNA sequence comprising CRISPR RNA (crRNA) and a trans-activating crRNA (tracrRNA), wherein the remainder of the compound is linked to said Cas9 ribonucleoprotein via one or more interactions each independently to the tracrRNA or to the crRNA, where the tracrRNA or the crRNA can optionally be chemically modified (interpreting the crRNA-tracrRNA complex as a plurality of fusion polynucleotides and gRNA; interpreting the crRNA-tracrRNA complex linked to Cas9 as subsequently polymerizing a plurality of nucleotide monomers to an end of the peptide reactor was placed Fmoc-Ala-wang resin (interpreted as polystyrene resin); amino acids were coupled to the resin bound peptide sequentially (interpreted as adding monomers) using the standard amide coupling/FMOC cleavage method (interpreted as a solid support; and splitting into reaction vessels); and that the peptide was synthesized using similar solid phase peptide synthesis (SPPS) procedures (interpreting SPPS as comprising a solid support; a plurality of reaction vessels; and polystyrene resin, claims 13 and 21) (col 328, lines 6-7 and 46; col 330, lines 10-12). Liras et al. teach that expression and purification of Cas9 constructs, and guide RNA was carried out as described in Jinek et al., wherein a Cas9 protein was inserted into a bacterial protein expression plasmid (interpreted as synthesis of crRNA-tracrRNA; interpreting a plasmid as a solid support; and interpreting bacterial cells as a plurality of reaction vessels, claim 13) (col 339, lines 37-44). Liras et al. teach that Scheme 4 provides exemplary processes for linking Cas9 protein or a Cas9 ribonucleoprotein to one or more other moieties via disulfide linkages, wherein each occurrence of n is an integer independently selected from 0 to 50, wherein Scheme 4 depicts ligands attached to a bead (col 58, lines 1-7; and Scheme 4). Liras et al. teach Y linked to an ortho ester linker in Scheme 3b (col 266, lines 47-51; and cols 267-268; and Scheme 3b). Liras et al. teach that two guide sequences, which target respectively sense and antisense strands of the DNA target thereby allowing both strands to be nicked and resulting in non-homologous end-joining (col 39
Liras et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 12-14, 21, 22 and 27-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639